Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00930-CV



                   IN RE GARLAND MCDONALD, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-219898

                         MEMORANDUM OPINION

      On November 3, 2015, relator Garland McDonald filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Annie Rebecca Elliott, Fort Bend County District Clerk, to serve the Texas
Department of Criminal Justice with his lawsuit.
      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction. We also
deny relator’s motion to proceed informa pauperis as moot.



                                        PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                            2